DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14 have been examined.
P = paragraph e.g. P[0001] = paragraph[0001]

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Edward J. Stemberger, Reg. No. 36,017, on 10/25/2021.
The application has been amended as follows: 
Please change the instance of “APTIC” in the title of the invention to “HAPTIC”.

Please change all instances of “aptic” in the specification to “haptic”. Specifically, please change “APTIC” of line 2 of page 1 to “HAPTIC”, and please change the remaining three instances of “aptic” on page 1 to “haptic”, and please change the instance of “aptic” of page 2 to “haptic”, and please change the two instances of “aptic” of page 3 to “haptic”, and please change the instance of “aptic” of page 11 to “haptic”.



Allowable Subject Matter
Claims 1-14 allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record found in a search is Corno et al. (WO2016/203331A1) and Hines et al. (2016/0221627).
Corno et al. is assigned to the same Applicant as the present application, “BLUBRAKE S.R.L”, and Corno et al. teaches various limitations of the present application including a haptic feedback system for a bicycle that provides haptic vibratory feedback to a cyclist, and controls an actuator vibration frequency using a measured angular wheel speed (Corno et al.; see at least pages 1-4 of the provided document). However, Corno et al. does not teach or render obvious the claimed “a learning module configured for determining, updating and delivering to the control module said one or more reference magnitudes based on at least the signal representative of the angular speed of the first wheel, wherein the learning module comprises: a module for sensing the braking configured for sensing when the cyclist is braking and for outputting a signal representative of the braking presence, and a braking classifying module, configured for classifying each braking event as sensed by the braking sensing module based on at least the signal representative of the angular speed of the first wheel, and for delivering one or more parameters representative of such classification of the braking”. Specifically, Corno et al. does not teach any learning module that classifies 
Furthermore, the Examiner notes for the record that the closest prior art found is assigned to the same Applicant as the present application, “BLUBRAKE S.R.L”, where this prior art was not published a year prior to the earliest date to which the Applicant is entitled. The closest prior art found that is assigned to a different Applicant is Hines et al. (2016/0221627), who teaches vibration motors embedded in a bicycle system’s handlebar grips to provide haptic feedback (Hines et al.; see P[0289]), however, the vibration provided by these motors is not based on an angular wheel speed and is not based on braking as in the present application, therefore, it is clear that Hines et al. does not teach and does not render obvious the vast majority of the claimed invention.
Therefore, the claims are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISAAC G SMITH/           Primary Examiner, Art Unit 3662